DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 14 September 2021.
Claims 1, 8, and 15 were amended.
Claims 1-20 are pending in this Office Action.


Response to Amendment
The objection to claim 1 regarding minor informalities was addressed and is withdrawn.
The rejection of claims 1-20 under 35 U.S.C. § 101 regarding non-statutory double patenting remains outstanding.
Applicants’ amendments and arguments with respect to claims 1-20 filed on 14 September 2021 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.


Response to Arguments
Applicants’ arguments filed 14 September 2021 have been fully considered, but they are not persuasive for the reasons set forth below. 

Applicants Argue: Sridharan fails to teach or suggest specifically identifying changes to be made to the AI model and subsequently modifying the AI model to incorporate such changes, as recited in claim 1.

In Response: The examiner respectfully submits that Sridharan teaches a model assessor configured to assess the AI model based on one or more metrics that correspond to the output data to determine changes to the AI model (training a neural network involves selecting a network topology, using a set of training data representing a problem being modeled by the network, and adjusting the weights until the network model performs with a minimal error for all instances of the training data set); and modify the AI model to incorporate the determined changes (the training dataset includes input paired with the desired output for the input, or where the training dataset includes input having known output and the output of the neural network manually graded. The network processes the inputs and compares the resulting outputs against a set of expected or desired outputs. Errors are then propagated back through the system. The training framework can adjust the weights that control the untrained neural network. The training framework can provide tools to monitor how well the untrained neural network is converging towards a model suitable to generating correct answers based on known input data. The training process occurs repeatedly as the weights of the network are adjusted to refine the output generated by the neural network. The training process can continue until the neural network reaches a statistically desired accuracy associated with a trained neural network – see Sridharan, Fig. 18; page 15, paragraph 162 and pages 18-19, paragraphs 183-187, 190).
This renders the rejection proper, and thus the rejection stands.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of copending Application Nos. 16/588,402 and 16/577,779 (reference 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sridharan et al. (U.S. 2019/0205745).
Sridharan was cited on the IDS filed 23 December 2020.

With respect to claim 1, Sridharan teaches a system, comprising: a parameter server (the nodes are directly communicating with the parameter server – see Sridharan, Fig. 22, element 2220; pages 22-
With respect to claim 2, Sridharan teaches the invention described in claim 1, including the system wherein the executing the set of microbatches is for inference or for training the AI model (Sridharan, page 20, paragraph 202). 

With respect to claim 3, Sridharan teaches the invention described in claim 1, including the system wherein the set of microbatches comprises a plurality of microbatches that are configured to be executed in sequential order, the set of microbatches forming a minibatch that comprises a number of samples per update for training (Sridharan, page 20, paragraph 202) or a number of samples served in every inference cycle for inference. 

With respect to claim 4, Sridharan teaches the invention described in claim 1, including the system wherein the one or more metrics comprises a precision statistics of gradients and weights for the subportion (Sridharan, page 20, paragraph 202) of the transmitted portion of the AI model (Sridharan, page 18, paragraph 189).

With respect to claim 5, Sridharan teaches the invention described in claim 4, including the system wherein the parameter server (Sridharan, Fig. 22, element 2220; pages 22-23, paragraph 220) further comprises a precision formatter configured to determine a computation precision to be applied for executing a next set of microbatches (Sridharan, page 20, paragraph 202). 

With respect to claim 6, Sridharan teaches the invention described in claim 1, including the system wherein the one or more metrics comprises an accuracy measure of the AI model (Sridharan, page 18, paragraph 184). 

With respect to claim 7, Sridharan teaches the invention described in claim 6, including the system wherein the parameter server (Sridharan, Fig. 22, element 2220; pages 22-23, paragraph 220) further comprises a model assessor configured to: halt execution of the AI model (Sridharan, pages 18-19, paragraph 190) when the accuracy measure of the AI model exceeds a predetermined threshold; or continue execution of the AI model when the accuracy measure of the AI model does not exceed the predetermined threshold (Sridharan, page 15, paragraphs 162 and 163; page 18, paragraph 184).

With respect to claim 8, Sridharan teaches a method implemented in a parameter server (the nodes are directly communicating with the parameter server – see Sridharan, Fig. 22, element 2220; pages 22-23, paragraph 220), comprising: storing a master copy of an artificial intelligence (AI) model (in data parallelism 1904, the different nodes of the distributed network have a complete instance of the model and each node receives a different portion of the data. The results from the different nodes are then combined. Data parallel training approaches all require a technique of combining results and synchronizing the model parameters between each node. Exemplary approaches to combining data include parameter averaging and update based data parallelism. Parameter averaging trains each node on a subset of the training data and sets the global parameters (e.g., weights, biases) to the average of the parameters from each node. Parameter averaging uses a central parameter server that maintains the parameter data. Update based data parallelism is similar to parameter averaging except that instead of transferring parameters from the nodes to the parameter server, the updates to the model are transferred – see Sridharan, pages 18-19, paragraph 190) in a parameter server (the nodes are directly communicating with the parameter server – see Sridharan, Fig. 22, element 2220; pages 22-23, paragraph 220); microbatch (a subset of the samples in the mini-batch – see Sridharan, page 20, paragraph 202); transmitting a portion of the AI model (each layer of a neural network can be trained by a different processing node of the distributed system – see Sridharan, page 18, paragraph 189) to the target device 

With respect to claim 15, Sridharan teaches a computer program product comprising a computer-readable storage device having computer program logic recorded thereon that when executed by a processor-based computer system causes the processor-based system to perform a method, the method comprising: storing a master copy of an artificial intelligence (AI) model (in data parallelism 1904, the different nodes of the distributed network have a complete instance of the model and each node receives a different portion of the data. The results from the different nodes are then combined. Data parallel training approaches all require a technique of combining results and synchronizing the model parameters between each node. Exemplary approaches to combining data include parameter averaging and update based data parallelism. Parameter averaging trains each node on a subset of the training data and sets the global parameters (e.g., weights, biases) to the average of the parameters from each node. Parameter averaging uses a central parameter server that maintains the parameter data. Update based data parallelism is similar to parameter averaging except that instead of transferring parameters from the nodes to the parameter server, the updates to the model are transferred – see Sridharan, pages 18-19, paragraph 190) in a parameter server – see Sridharan, Fig. 22, element 2220; pages 22-23, paragraph 220); microbatch (a subset of the samples in the mini-batch – see Sridharan, page 20, paragraph 202); 

Claims 9-14 and 19-20 do not teach or define any new limitations above claims 2-7 and therefore are rejected for similar reasons.
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.






/Alicia Baturay/
Primary Examiner, Art Unit 2441

October 22, 2021